             Case 1:20-cv-01960-PGG-GWG Document 13
                                                 12 Filed 10/29/20 Page 1 of 1



                        LAW OFFICE OF BRIAN L. GREBEN
316 Great Neck Road                                                                     Office:   (516) 304-5357
Great Neck, NY 11021      MEMORANDUM ENDORSEMENT                                        Fax:      (516) 726-8425

www.grebenlegal.com                                                                     brian@grebenlegal.com
                                                  Conference adjourned to November 30, 2020, at 11:00 a.m.
       October 29, 2020                           Proposed schedule due November 24, 2020.
       VIA ECF
                                                  So Ordered.
       Hon. Gabriel W. Gorenstein
       United States District Court
       United States Courthouse
       500 Pearl Street                             October 29, 2020
       New York, NY 10007

                             Re: Gc et al v. Flagship S B Amsterdam LLC, d/b/a
                                 Saravanaa Bhavan. et al.
                                 S.D.N.Y., Case No. 20 cv 1960 (PEG) (GWG)
       Dear Judge Gorenstein:
                I represent defendants in the above matter, and am writing to request an adjournment of
       the Initial Case Management Conference, currently scheduled for November 2, 2020. This is the
       first time either party has asked for an extension of the conference. Plaintiffs’ counsel consents
       to the relief sought herein.
               The parties were informed on October 27, 2020, that an initial conference had been
       scheduled for the following week. We have been engaged in an ongoing mediation before
       mediator Pamela Esterman, and have had multiple zoom meetings and telephone conferences.
       We have another meeting scheduled for November 10 to discuss, inter alia, employment
       documents that defendants are in the process of organizing and providing. All parties agree that
       it makes sense to continue to work towards a settlement. Accordingly, we are hereby requesting
       that the initial conference be adjourned to give us time to resolve our disagreements and,
       hopefully, arrive at a settlement.
               As per your Initial Conference Scheduling Order, I spoke with your Deputy Clerk earlier
       today to discuss available dates. We agreed that based on the Court’s and the parties’ schedules,
       we would request an adjournment of the conference to November 30, 2020. Plaintiff’s counsel
       has also agreed to the November 30 date.
              Thank you for your time and consideration.
                                                            Very truly yours,

                                                           /s/: Brian L. Greben

                                                            Brian L. Greben

       cc:    Mike DiGiulio (via ECF)
